Exhibit 99.1 Contact:Kathleen Campbell, Marketing DirectorFirst Citizens National Bank 570-662-042215 S. Main Street 570-662-8512 (fax)Mansfield, PA 16933 Citizens Financial Services, Inc. Reports Second Quarter 2007 Earnings MANSFIELD, PENNSYLVANIA— July 24, 2007 – Citizens Financial Services, Incorporated (OTC BB: CZFS), parent company of First Citizens National Bank, has released its unaudited financial performance for the second quarter of 2007. Net income for the three months ended June 30, 2007 was $1,760,000 which compares to $1,486,000 for the second quarter last year.This is an increase of $274,000, or 18.4%.On a year to date basis net income through June 30 was $3,140,000 compared with $2,762,000 last year representing an increase of $378,000, or 13.7%.Earnings per share for the six months ended June 30, 2007 and 2006 were $1.11 and $.97 per share, respectively. During the quarter, a pre-tax gain of $381,000 was recognized from the sale of other real estate held.Offsetting this gain, a pre-tax loss of $100,000 was recognized due to the write-down to fair market value of one of the Bank’s properties.The combined impact, after tax, increased earnings during the second quarter by approximately $186,000. Return on equity for the comparable periods were 13.68% and 12.75%, respectively.Net interest income before the provision for loan losses totaled $9,113,000, an increase of $268,000 compared to the first six months a year ago.Non-interest expenses have increased $105,000.Excluding the $100,000 write-down, expenses increased only $5,000. CEO and President Randall E. Black stated, “Our industry continues to toil in an unprecedented, difficult yield environment.The curve has remained slightly inverted throughout the first six months of 2007, with very few signs of recovery through the end of the year.While this continues to dampen our net interest margin, it has forced us to become a better and more efficient organization.Our cost savings efforts and more streamlined operations have resulted in improved financial performance that will benefit us going forward.The marginal increase in costs has contributed to our overall financial performance and is reflective of our overall cost savings efforts.” Since June of last year, total assets have increased $30.3 million, or 5.5%.At the end of June, total assets were $581.3 million compared to $551.0 million last June.Net loans have increased $13.2 million since last June, an increase of 3.3%.Total deposits have increased $30.0 million while borrowed funds have decreased $4.7 million. Stockholders’ equity, excluding accumulated other comprehensive income, has increased $3.0 million, or 6.9% since last June.Book value per share at June 30, 2007 was $16.67 compared with $15.60 last year, an increase of 6.9%.In July, a cash dividend of $.22 ½ per share was declared and will be paid to shareholders on July 27, 2007 to record holders as of July 13, 2007, which represents an increase of 4.7% over 2006’s July’s dividend.Additionally, a 1% stock dividend was declared in July and will be distributed July 13, 2007, as well. Citizens Financial Services, Inc., has over 1,500 shareholders, the majority of whom reside in Potter, Tioga, and Bradford Counties, Pennsylvania and Allegany County, New York, where their 16 offices are located. Note: This press release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. These factors include operating, legal and regulatory risks; changing economic and competitive conditions and other risks and uncertainties. CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) June 30 December 31 June 30 (in thousands except share data) 2007 2006 2006 ASSETS: Cash and due from banks: Noninterest-bearing $ 10,873 $ 10,007 $ 10,925 Interest-bearing 12 8 6 Total cash and cash equivalents 10,885 10,015 10,931 Available-for-sale securities 118,614 109,743 101,864 Loans (net of allowance for loan losses: 2007, $4,107; $3,876 at December 31, 2006 and $3,623 at June 30, 2006) 410,967 410,897 397,765 Premises and equipment 12,660 12,892 12,199 Accrued interest receivable 2,383 2,458 2,109 Goodwill 8,605 8,605 8,605 Bank owned life insurance 8,209 8,047 7,889 Other assets 8,958 9,511 9,616 TOTAL ASSETS $ 581,281 $ 572,168 $ 550,978 LIABILITIES: Deposits: Noninterest-bearing $ 50,753 $ 48,509 $ 50,289 Interest-bearing 417,189 398,006 387,620 Total deposits 467,942 446,515 437,909 Borrowed funds 62,382 75,775 67,116 Accrued interest payable 2,086 2,287 1,739 Other liabilities 4,531 4,091 2,690 TOTAL LIABILITIES 536,941 528,668 509,454 STOCKHOLDERS' EQUITY: Common stock $1.00 par value; authorized 10,000,000 shares; issued 2,992,896 shares in 2007 and at December 31, 2006 and 2,965,257 shares at June 30, 2006 2,993 2,993 2,965 Additional paid-in capital 11,935 11,933 11,359 Retained earnings 35,892 34,007 32,809 Accumulated other comprehensive loss (2,551 ) (1,737 ) (2,357 ) Unearned restricted stock:3,074 shares for 2007 and 0 shares for 2006 (72 ) - - Treasury stock, at cost:180,140 shares for 2007, and 172,954 shares at December 31, 2006 and 152,962 shares at June 30, 2006 (3,857 ) (3,696 ) (3,252 ) TOTAL STOCKHOLDERS' EQUITY 44,340 43,500 41,524 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 581,281 $ 572,168 $ 550,978 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, (in thousands, except per share data) 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 7,539 $ 6,894 $ 14,896 $ 13,413 Investment securities: Taxable 1,057 879 2,071 1,698 Nontaxable 225 221 449 447 Dividends 78 82 169 149 TOTAL INTEREST INCOME 8,899 8,076 17,585 15,707 INTEREST EXPENSE: Deposits 3,430 2,722 6,740 5,323 Borrowed funds 806 876 1,732 1,539 TOTAL INTEREST EXPENSE 4,236 3,598 8,472 6,862 NET INTEREST INCOME 4,663 4,478 9,113 8,845 Provision for loan losses 45 60 165 120 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 4,618 4,418 8,948 8,725 NON-INTEREST INCOME: Service charges 812 809 1,560 1,515 Trust 127 108 264 237 Brokerage 31 59 49 153 Investment securities gains (losses), net - 5 - (1 ) Gains on loans sold 46 7 64 13 Gains on sales of foreclosed properties 373 34 396 47 Earnings on bank owned life insurance 82 74 162 146 Other 120 95 223 213 TOTAL NON-INTEREST INCOME 1,591 1,191 2,718 2,323 NON-INTEREST EXPENSES: Salaries and employee benefits 2,033 1,987 4,126 4,023 Occupancy 308 276 609 584 Furniture and equipment 140 144 268 296 Professional fees 155 106 320 246 Amortization 36 36 72 180 Other 1,284 1,188 2,338 2,299 TOTAL NON-INTEREST EXPENSES 3,956 3,737 7,733 7,628 Income before provision for income taxes 2,253 1,872 3,933 3,420 Provision for income taxes 493 386 793 658 NET INCOME $ 1,760 $ 1,486 $ 3,140 $ 2,762 Earnings Per Share $ 0.63 $ 0.52 $ 1.11 $ 0.97 Cash Dividends Paid Per Share $ 0.225 $ 0.215 $ 0.445 $ 0.425 Weighted average number of shares outstanding 2,815,873 2,847,259 2,817,813 2,857,554 FINANCIAL HIGHLIGHTS (UNAUDITED - IN THOUSANDS, EXCEPT PER SHARE AND RATIO DATA) 2007 2006 Six Months Ended June 30 Net Income $ 3,140 $ 2,762 Comprehensive Income 2,326 1,945 Per common share data: Earnings per share $ 1.11 $ 0.97 Cash dividends paid per share $ 0.445 $ 0.425 Performance Ratios: Return on average assets (annualized) 1.10 % 1.02 % Return on average equity (annualized) 13.68 % 12.75 % Three Months Ended June 30 Net Income $ 1,760 $ 1,486 Per common share data: Earnings per share $ 0.63 $ 0.52 Cash dividends paid per share $ 0.225 $ 0.215 Performance Ratios: Return on average assets (annualized) 1.23 % 1.09 % Return on average equity (annualized) 15.24 % 13.55 % At June 30 Assets $ 581,281 $ 550,978 Investment securities: Available for sale 118,614 101,864 Loans (net of unearned income) 415,074 401,388 Allowance for loan losses 4,107 3,623 Deposits 467,942 437,909 Stockholders' Equity 44,340 41,524 Non-performing assets 2,754 2,954 Average Leverage Ratio 8.05 % 7.86 % Per common share data: Book value $ 16.67 $ 15.60 Market value (average of bid/ask price) $ 21.85 $ 22.30 Market price to book value ratio 131.07 % 142.92 % Cash Dividends Common Stock Information: Bid Ask Paid Quarter Ended: June 30, 2007 $21.20 $22.50 $0.225 March 31, 2007 $22.55 $23.00 $0.220 December 31, 2006 $22.00 $23.50 $0.220 September 30, 2006 $22.00 $23.00 $0.215 June 30, 2006 $21.60 $23.00 $0.215 March 31, 2006 $21.35 $23.25 $0.210 December 31, 2005 $20.80 $21.00 $0.210 September 30, 2005 $20.10 $20.50 $0.205
